Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Claims 1, 2, and 4-20 are currently pending with claims 3, and 21-98 being cancelled.  Claims 10, and 14-17 have been withdrawn as being directed to a non-elected invention.  Claims 1, 2, 4-9, 11-13, and 18-20 are under consideration. 
Withdrawn claims will be rejoined with product claims upon indication of the product claims as being allowable.
New ground of rejection is made in view of new reference to JP 2012/107350 cited on IDS filed on 5/31/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-9, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0292076 to Raghavendran et al. (Raghavendran) in view of JP 2012/107350 to Yokota (hereinafter “Yokota”) and JP H02-41156 to Saeki (hereinafter “Saeki”).
Raghavendran discloses a composite sheet comprising a porous core sheet and skin layer provided on each surface of the porous core sheet (abstract).  The composite sheet can be used in building infrastructure, an office partition, or a wall panel (paragraph 32).  The porous core sheet comprises a web made up of open cells formed by random crossing over of reinforcing fibers held together by one or more thermoplastic resins (paragraph 12).  The skin layer comprises a non-woven scrim (paragraph 22).  
Raghavendran does not explicitly disclose both the porous core sheet and non-woven scrim comprising sheath-core fibers where a sheath material of the sheath-core fibers in the porous core sheet is a different material than a sheath material of the sheath-core fibers in the non-woven scrim.  
Yokota, however, discloses a heat-expandable non-woven fabric useful as a structural material, comprising a core layer and a surface layer provided one or both surfaces of the core layer (page 1).  The core layer is obtained from a composition comprising glass fibers, organic fibers, binder fibers, a resin and heat-expandable microcapsules (example 1).  The surface layer is obtained from a composition comprising glass fibers, organic fibers, binder fibers, and a resin (example 1).  The binder fibers in the core layer and the surface layer are sheath-core polyester fibers (page 2).  Yokota further teaches that the sheath-core fibers provide the heat-expandable non-woven fabric having better expansibility characteristics and higher bending strength than single-component fibers (page 10).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add sheath-core polyester fibers disclosed in Yokota in the porous core sheet disclosed in Raghavendran motivated by the desire to provide the composite sheet with better expansibility characteristics and higher bending strength.  
Saeki, however, teaches a nonwoven scrim comprising 100% by weight of sheath-core fibers having a core component of polyester and a sheath component of a polyolefin wherein the polyester is polyethylene terephthalate (PET) (example 1).  
The nonwoven scrim has high tear strength, thereby eliminating a delamination issue when adhered to other layers.  Saeki discloses that a conventional diaper fastener comprises a non-woven fabric of polyester or nylon, and a polyethylene film laminated to the non-woven fabric, an adhesive layer applied to polyethylene film and a release material on the adhesive layer (page 1).  The conventional diaper fastener is easily peeled off from the diaper at the time of use.  In order to avoid a delamination issue, the polyethylene resin from the film is allowed to penetrate inside the void spaces of the non-woven fabric.  However, when the film is penetrated into the non-woven fabric, the tear strength is reduced, making the diaper fastener easily torn apart while the diaper is worn.  
To design a diaper fastener having higher tear strength and experiencing less delamination, Saeki replaces the combination of the non-woven fabric of polyester, and the polyethylene film with a single non-woven fabric layer comprising bi-component fibers having a core of polyester and a sheath of polyolefin wherein the sheath material has a melting or a fusing point lower than that of the core material (pages 3 and 4).  As the non-woven fabric is subjected to the calendar treatment at a temperature lower than the melting point of the sheath material of the fiber, the sheath material softens, flows together with sheaths from adjacent fibers, filling the gaps between the individual fibers and encapsulating the core material of the fibers, thereby increasing the tear strength and adhesion strength of the non-woven fabric (example 1; and pages 3 and 4).  
Saeki has shown that the calendar treated non-woven fabric comprising bi-component sheath-core fibers has higher tear strength and experiences less delamination than the calendar treated non-woven fabric comprising single- component fibers.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include sheath-core fibers disclosed in Saeki in the skin layer disclosed in Raghavendran motivated by the desire to improve tear strength and adhesion strength for the skin layer. 
The combined disclosures of Raghavendran, Yokota and Saeki result in a composite material where the core sheet includes binder fibers comprising sheath-core polyester fibers and where the non-woven scrim is made of sheath-core fibers having a core of polyester and a sheath of polyolefin.  In other words, a sheath material of the sheath-core fibers in the porous core sheet is a different material than a sheath material of the sheath-core fibers in the non-woven scrim.  

As to claim 6, Raghavendran teaches that suitable thermoplastic material for the core layer includes, but are not limited to, polyethylene, polypropylene, polystyrene, or acrylonitrylstyrene (paragraph 17).
As to claim 7, Raghavendran teaches that useful fibers for the core layer include metal fibers, metalized inorganic fibers, metalized synthetic fibers, glass fibers, graphite fibers, carbon fibers or ceramic fibers (paragraph 13).  
As to claim 8, Raghavendran shows in Fig. 1 that both surfaces of the core layer are laminated with a covering material.
As to claim 11, Raghavendran teaches that the void content (porosity) of the porous core layer is in the range from about 5% to about about 95% (paragraph 12).  
As to claim 12, Raghavendran teaches that the core layer 12 includes about 20% to about 80% by weight fibers (paragraph 12).
As to claim 13, Raghavendran teaches that the thermoplastic resin of the core layer comprises polyolefin (paragraph 17). 
As to claim 18, Raghavendran discloses that an aramid scrim skin layer has a basis weight of 27 g/m2 (paragraph 36).  
As to claim 19, in the absence of any defined scope for the term “decorative”, since Raghavendran teaches that the skin of the composite sheet functions as surface covering, its outer surface will inherently have an acceptable surface feature or decorative effect and such reads on the limitation as claimed.
As to claim 20, Raghavendran shows in one embodiment the basis weight of the core layer is 2000±100 g/m2 (paragraph 44).

Examiner’s suggestion:
The Examiner suggested that the following amendments would be sufficient to overcome the rejection: 
A composite article comprising:
a thermoplastic fiber-reinforced porous core layer comprising a web formed a plurality of reinforcing fibers and a thermoplastic resin, wherein the reinforcing fibers in the thermoplastic fiber-reinforced porous core layer comprise sheath-core fibers; 
a first non-woven scrim coupled to the thermoplastic fiber-reinforced porous core layer at a first surface of the thermoplastic fiber-reinforced porous core layer, the first non-woven scrim comprising a plurality of bi-component sheath-core fibers, wherein a sheath material of the bi-component sheath-core fibers of the non-woven scrim surrounds all sides of a core material of the sheath-core fibers, and wherein a sheath material of the sheath-core fibers in the thermoplastic fiber- reinforced porous core layer is a different sheath material than a sheath material of the bicomponent sheath-core fibers of the first  non-woven scrim; and 
a second non-woven scrim coupled to the thermoplastic fiber-reinforced porous core layer at a second surface of the thermoplastic fiber-reinforced porous core layer opposite the first surface, wherein the second non-woven scrim is free of bi-component sheath-core fibers. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788